Citation Nr: 1038005	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  05-00 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to October 
1972.  He also spent time in the Army Reserves.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Montgomery, Alabama.  It was remanded 
by the Board in July 2004 for issuance of a statement of the 
case.  It was again remanded by the Board in May 2009 for 
provision of VCAA notice that complied with certain changes in 
the law that occurred during the pendency of the Veteran's claim 
and for additional development and so the Veteran could undergo a 
VA examination.  Such notice and development having been 
completed, the case was returned to the Board for appellate 
disposition.

The Veteran testified at a hearing before a decision review 
officer (DRO) at the RO in March 2008.


FINDING OF FACT

The evidence does not show that the Veteran has a left foot 
disorder that is at least as likely as not related to a disease 
or injury that was incurred during his military service.  
Additionally, degenerative joint disease (DJD) of the left foot 
did not manifest until many years after service.


CONCLUSION OF LAW

The Veteran's left foot disorder was not caused by, or incurred 
in, service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

A.	 Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim," was removed.  This amendment applies to all 
applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

Also during the pendency of this claim, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.    

In this case, the Veteran was sent a letter in March 2002, prior 
to the rating decision that is appealed herein, that explained 
what the evidence needed to show in order to establish service 
connection for a claimed disability.  It also informed the 
Veteran that he needed to submit new and material evidence in 
order to successfully reopen a previously denied claim.  The 
Veteran was informed that, to be considered new, the evidence had 
to be submitted to VA for the first time and could not be 
cumulative.  To be considered material, it had to bear directly 
and substantially on the issue under consideration.  

In January 2005 the Veteran was sent a second VCAA letter which 
explained what the evidence needed to show in order to establish 
service connection for a claimed disability, and it explained 
VA's duty to assist the Veteran with obtaining evidence in 
support of his claim.  

The Veteran was sent another VCAA letter in June 2009, after the 
Board reopened his claim for service connection for his left foot 
disorder in its May 2009 decision and remand.  This letter again 
explained to the Veteran what the evidence needed to show in 
order to substantiate his service connection claim as well as 
explained the respective duties of VA and the claimant with 
respect to obtaining evidence in support of the claim.  
Additionally, this letter explained the general manner whereby VA 
assigns disability ratings and effective dates for service 
connected disabilities.  The Veteran's claim was thereafter 
readjudicated in a June 2010 supplemental statement of the case 
(SSOC), thereby curing any pre-decisional notice errors.  

B.	 Duty to Assist

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist them in 
obtaining the evidence that is necessary to substantiate their 
claims unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, VA 
treatment records, a transcript of the Veteran's testimony at A 
March 2008 DRO hearing, written statements that were submitted by 
the Veteran, a lay statement that was submitted by the Veteran, 
and various private treatment records.  The Veteran was also 
afforded a VA examination in connection with his claim.

The Board acknowledges that Veteran's contention that complete 
copies of his Army Reserve and/or Army National Guard treatment 
records were not obtained in connection with this claim.  
However, in February 2009 the RO made a formal finding that no 
additional service treatment records were available.  The 
February 2009 memorandum that documented this finding set forth 
the efforts that were undertaken to obtain these records, 
including contacting the Alabama National Guard, which responded 
that the Veteran had no National Guard service, only Reserve 
service, and the National Personnel Records Center (NPRC) which 
responded that it previously provided all available service 
treatment records to VA.  The RO also contacted VA's Records 
Management Center which responded that it did not have any 
service treatment records pertaining to the Veteran.  The Board 
concurs with the RO's conclusion that further attempts to obtain 
additional service treatment records would be futile because they 
either do not exist or the custodian does not have them.  
3.159(c)(2).  

For the above reasons, the Board finds that VA satisfied its 
obligations pursuant to the VCAA.

II.  Prior Remand

This case was most recently remanded by the Board in May 2009.  
The Board instructed that (1) the Veteran be provided with a new 
VCAA notice that complied with the requirements set forth in 
Dingess, 19 Vet. App. 473, and (2) that the Veteran be afforded a 
VA examination to determine the nature and etiology of any 
diagnosed left foot disorder.  Thereafter, the Veteran's claim 
was to be readjudicated.  The Veteran has a right to substantial 
compliance with the Board's instructions.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. 
App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 
(2002) (remand not required under Stegall where Board's remand 
instructions were substantially complied with). 

In this case, there was substantial compliance with the 
instructions that were set forth in the May 2009 Board remand.  
The Veteran was sent the required VCAA notice in June 2010.  He 
was afforded a VA examination in October 2009 that was adequate 
for rating purposes and which answered the questions that were 
posed in the May 2009 remand instructions.  Thereafter, the 
Veteran's claim was readjudicated in the June 2010 SSOC.

III.  Service connection

The Veteran contends that he currently has a left foot disorder 
that is due to his military service.  Specifically, the Veteran 
contends that his present left foot difficulties are residuals of 
an August 1971 in-service left foot injury.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  The requirement that a current disability 
exist is satisfied if the claimant had a disability at the time 
his claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007).  

In this case, the Veteran's service treatment records document 
that the Veteran dropped a 5 pound pipe on his left foot in 
August 1971 which caused swelling of the foot.  Testimony from 
the Veteran as well as a lay statement from a witness corroborate 
that the Veteran dropped a pipe on his foot in service.

An x-ray that was taken after the injury in August 1971 did not 
show any bony abnormalities of the left foot.  The Veteran was 
thought to have cellulitis.  He was prescribed crutches and 
antibiotics.  Service treatment records do not reflect further 
complaints with respect to the left foot after this episode 
resolved.  

The Veteran's feet were noted to be normal at his separation 
examination in March 1972.  Medical examinations that were 
conducted in May 1977 and March 1979 in connection with the 
Veteran's Army Reserve service also indicate that he then had 
normal feet.  The Veteran reported "foot trouble" on a March 
1977 "Report of Medical History" but the narrative statement on 
this document indicates that this referred to the Veteran having 
twisted his ankle the previous week.  The Veteran denied any foot 
trouble on his March 1979 "Report of Medical History."

VA treatment records reflect that the Veteran began complaining 
of left foot problems in the late 1980s which he ascribed to the 
pipe falling on his foot during service.  The Veteran was 
examined in connection with his original claim for service 
connection for a left foot disorder in April 1988.  At that time, 
the Veteran reported that he had pain in his foot since the pipe 
fell on it during his service.  His foot was found to be intact 
with some tenderness over the lateral malleolus.  The Veteran was 
diagnosed with joint pain in his left foot.  An x-ray of the 
Veteran's foot that was performed in January 1989 was normal.  

In the 1990s, the Veteran reported to various medical providers 
and to a Disability Consultant that he had left foot problems as 
a result of the pipe falling on his foot in 1971.  In the mid 
1990s the Veteran was diagnosed with DJD of his left foot which 
was ascribed to trauma.  In 2001 he was treated for a neuroma by 
a private physician.  He continued to have problems with his left 
foot.

The Veteran's feet were again examined by VA in March 2003.  At 
that time the Veteran complained of pain, weakness, stiffness, 
swelling, and fatigability of his feet.  Upon examination the 
Veteran's feet appeared normal except for pes planus which was 
more pronounced on the left foot than the right foot.  X-rays of 
the feet were interpreted as normal.  No other abnormalities of 
the feet were noted.  The examiner opined that the Veteran had 
congenital pes planus of his feet.  

At a hearing that was held at the RO in August 2003, the Veteran 
contended that he hurt his left foot when a pipe fell on it 
during his service and that he had problems with his left foot 
since that time.  He contended that he was treated for his left 
foot injury for approximately 2 months post-injury.  

An October 2005 VA treatment record indicates that the Veteran 
informed a VA orthopedic physician that he injured his left ankle 
in 1971 at which time he fractured multiple bones in his left 
foot.  Subsequent to this, the Veteran had recurrent pain and 
swelling in his left foot and ankle.  The physician opined that 
the Veteran "definitely had an active duty injury in 1971" and 
that a right ankle fracture that occurred in 2002 should be 
considered secondary to this injury.  However, as noted 
previously, service treatment records clearly show that the 
Veteran did not actually sustain any fractures of his left foot 
at the time of the 1971 injury.  

At a March 2008 hearing that was held in connection with this 
claim the Veteran contended that a 25 pound pike fell on his foot 
during his service.  His foot swelled up and he believed that it 
was fractured.  He was in physical therapy for approximately 45 
days.  He testified that while he was in the Reserves he was 
excused from running exercises because of his left foot disorder.   

The Veteran was afforded a VA examination of his left foot in 
October 2009.  At that time the Veteran reported that he was on 
crutches for 3 to 4 months after the 1971 injury.  The Veteran 
reported that he currently experienced pain, swelling, and 
fatigability of his left foot that were caused by standing and 
walking.  The pain was located on the plantar surface across the 
toes and instep.  On examination there was evidence of painful 
motion and tenderness of the foot.  There was no evidence of 
swelling, instability, weakness, or abnormal weight bearing.  X-
rays of the left foot showed mild hallux valgus with preservation 
of the plantar arch and a second hammertoe deformity.  The 
examiner diagnosed plantar fasciitis, hallux valgus, and left 
hammertoe of second digit.  

The examiner opined that the Veteran's current foot disorders 
were less likely than not caused by the Veteran's military 
service.  The examiner noted that while the Veteran sustained an 
injury to his left foot during active duty in 1971 the x-rays 
were negative for fracture.  The Veteran had some soft tissue 
swelling and was treated for cellulitis.  There was no documented 
evidence of a chronic ongoing problem related to the left foot 
injury noted in the Veteran's service treatment records.  A 
subsequent medical examination revealed normal feet.  

The evidence does not show that it is a least as likely as not 
that any of the Veteran's current left foot disorders are related 
to his military service.  While the Veteran sustained an injury 
to his left foot when a pipe fell on his foot in 1971, this 
disorder consisted of a soft tissue injury and cellulitis with no 
fracture and the problem thereafter resolved.  While the Veteran 
contends that he had continual problems with his left foot since 
the injury, this is belied by his service treatment records which 
show no continuing treatment for his left foot.  Rather, 3 
different examinations which took place thereafter showed a 
normal foot.  An x-ray of the Veteran's foot that was taken in 
1989 was also normal.  The Veteran was not diagnosed with a left 
foot disability until many years after his military service.  

Additionally, the Board notes that aspects of the Veteran's 
statements about the falling pipe changed over time.  Notably, 
the Veteran reported to military medical providers that a 5 pound 
pipe fell on his foot, but at his March 2008 hearing this 
object's weight increased fivefold to 25 pounds.  Additionally, 
at his 2003 and 2008 hearings the Veteran testified that he was 
treated with physical therapy and/or crutches for 6 to 8 weeks 
after his injury, but he told the VA examiner in October 2009 
that he was treated for 3 to 4 months, double the amount of time 
that he previously reported.  Furthermore, an October 2005 VA 
treatment record references a history of multiple left foot 
fractures having been sustained in the 1971 accident, strongly 
indicating that the Veteran reported this incorrect history to 
his treating provider insofar as his service treatment records 
conclusively show that his left foot was not at all fractured at 
that time.  These inconsistencies damage the Veteran's 
credibility.  

Further, the VA examiner who performed the October 2009 
examination determined that it was less likely than not that the 
Veteran's current left foot disorders were related to his 
service, including the August 1971 injury to his left foot.  This 
was supported by an adequate rationale, specifically, the absence 
of a fracture at the time and a subsequent normal foot 
examination.  

While the treating provider who wrote the October 2005 note 
ascribed the Veteran's current "problems" with his left foot 
and leg to the 1971 in service injury, as previously noted this 
opinion was based on an inaccurate factual basis.  Specifically, 
the physician, who had not reviewed the claims file, mistakenly 
believed that the Veteran sustained multiple fractures of the 
left foot as a result of the August 1971 pipe incident.

The Board notes that, when evaluating the weight of medical 
evidence, it is guided by the principle that the probative value 
of a medical opinion largely rests upon the extent to which such 
opinion is based upon a thorough evaluation of the Veteran's 
medical history, including but not limited to the medical 
evidence contained in the claims file.  See, e.g. Miller v. West, 
11 Vet. App. 345, 348.  Although VA may not discount a medical 
opinion merely because the physician did not review the claims 
file, the Board may examine the factual foundation of a medical 
opinion, including whether the physician had access to relevant 
information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 303-304 (2008).  In this case, as previously discussed, the 
October 2005 note is of limited probative value insofar as it is 
based on inaccurate facts.  In contrast, the VA examiner reviewed 
the Veteran's service treatment records, including those 
pertaining to the August 1971 left foot injury, and concluded 
that no relationship existed between that injury and any current 
left foot disorder.  This opinion, which was based on an accurate 
history, is therefore more probative than that which was set 
forth in the October 2005 note.  

With respect to DJD, the Board notes that this was not diagnosed 
at the October 2009 VA examination.  However, to the extent that 
the Veteran has DJD, there is no evidence that this disorder was 
present within one year of the Veteran's discharge from service.  
X-rays from 1989, approximately 17 years after the Veteran's 
service, did not show arthritis.  Arthritis was diagnosed in the 
1990s, more than 20 years after the Veteran's service.  
Therefore, if it exists, there is no competent and probative 
evidence that it was present during the Veteran's service or 
within 1 year thereafter.  Similarly, while various treatment 
records from the 1990s reference the Veteran as having arthritis 
due to trauma, the trauma is not identified and no basis for this 
opinion is given.  In any event, as discussed previously, no DJD 
was found on current examination, whatever its cause.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

Service connection for a left foot disorder is denied.  



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


